DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 4, 8, 11, 12, 15 and 18, and the cancellation of claims 3, 10 and 17, have been accepted.

Allowable Subject Matter

Claims 1, 2, 4-9, 11-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20 and 21 were previously objected to, in the Non-Final Office Action mailed 05/11/2022, as being dependent upon a rejected base claim, but deemed allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In response, the Applicant has amended independent claim 1 to include the limitations of claim 3, amended independent claim 8 to include the limitations of claim 10, and amended independent claim 15 to include the limitations of claim 17. 
As previously recited:
With regards to the subject matter of claims 3, 4, 10, 11, 17 and 18, no prior art could be found which teaches the invention as set forth in claims 1, 8 and 15, in combination with receiving a selection of the second audio parameter, determining whether to change a value of the selected second audio parameter for each part of the subject part group on the basis of the selected second audio parameter and an adjustment/changeability condition, and changing the value of the second audio parameter in accordance with the change pattern for a part within the subject part group, for which it had been determined that the value of the second audio parameter should be changed.
After further search and consideration of the prior art, no references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 8 and 15, and their dependent claims 2, 4-7, 9, 11-14, 16 and 18-21, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/10/2022